DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a sensor configured to detect an operational parameter of the hydraulic drive in claims 1, 11 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Solfronk (2005/0217097) in view of Miyamoto et al. (2003/0079513). 

In reference to claim 1, Solfronk discloses a power tool system (Figure 1) comprising: a hydraulic power tool including: a hydraulic drive (paragraph 38), a sensor (i.e. pressure sensor, Paragraph 56) configured to detect an operational parameter (pressure) of the hydraulic drive during an operation by the hydraulic drive, and a first electronic processor (formed as the “means for data storage and/or further processing”, paragraph 24) configured to store a plurality of data points based on the operational parameter detected during the operation (paragraph 24), and send, via a transceiver (at 8, which can be modified as infrared, ultrasound or radio, see paragraphs 32, 33, 38, 62 and 82) on the hydraulic power tool, the plurality of data points to an external device (34) and the external device including a display screen (36, Figure 3c), a second electronic processor (i.e. the computer of 34, paragraph 92) coupled to the display screen and configured to: receive the plurality of data points from the hydraulic power tool (Paragraph 92) and control the display screen to display an expected data point (i.e. from map 100, Figure 2) for the operational parameter for the operation, and control the display screen to display an actual data curve (from maps 101-103) based on the plurality of data points, the actual data curve overlaid on the expected data point (see Figure 2 showing all maps in one graph), but lacks specifically disclosing that, the hydraulic drive includes a pump and a motor configured to drive the pump. However, Miyamoto et al. teach that it is old and well known in the art at the time the invention was made to provide a hydraulic drive with a pump (not labeled) and motor (14) that drive the pump (Figures 1-9 and paragraphs 5, 7 and 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the hydraulic drive, of Solfronk, with the known technique of providing a hydraulic drive that includes a pump and motor that drive the pump, as taught by Miyamoto et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a hydraulic drive that applies a desired pressure as required by the user for and which fast setting cycles with reproducible setting parameters can be carried out more efficiently. 

In reference to claims 2, 15 and 18, Solfronk discloses that the operational parameter includes one selected from the group consisting of an output pressure, a motor current, and a motor speed (paragraph 56).

In reference to claims 3, 16 and 20, Solfronk discloses that the plurality of data points corresponds to the operational parameter detected over a cycle of the hydraulic power tool (Figure 2) and as further taught by Miyamoto et al. could be a crimp cycle (see abstract). 

In reference to claim 4, Solfronk discloses that the second electronic processor is configured to compare the actual data curve with an expected data curve stored in a memory (paragraph 44), determine whether the operation of the hydraulic drive was successful in processing a workpiece based on the actual data curve and the expected data curve, and provide an indication (i.e. from screen 36) of whether the operation of the hydraulic drive was successful in processing the workpiece. In addition, Miyamoto et al. further teach of determining whether an operation of a hydraulic drive was successful in processing a workpiece and provides an indication (i.e. from 8 or 16) of whether the operation of the hydraulic drive was successful in processing the workpiece because a user can judge if it was successful (see paragraph 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the power tool, of Solfronk, with the known technique of providing an indicator on a hydraulic power tool, as taught by Miyamoto et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more easily and quickly allows a user to view the measured values.

In reference to claim 5, Solfronk discloses that the second electronic processor is configured to identify (because the graph is produced from data acquired during operation, Figure 2) an expected curve feature (peak or valley) in the expected data curve, the expected curve feature including one selected from a group consisting of a peak (peak of map 100) and a valley (valley of map 100) of the expected data curve (100, Figure 2), identify an expected time period during which the expected curve feature is identified (see Time on the x-line of the graph in Figure 2), the expected time period being shorter than a duration of the operation of the hydraulic drive (Figure 2), identify an actual curve feature (peak or valley) in the actual data curve (101-103), the actual curve feature including one selected from a group consisting of a peak (peak of map 101-103) and a valley (valley of map 101-103) of the actual data curve (Figure 2), 
determine whether the actual curve feature occurs within the expected time period (Figure 2); and wherein the electronic processor determines that the operation of the hydraulic drive was unsuccessful in processing the workpiece when the actual curve feature occurs outside the expected time period because the actual curve and the expected time are all shown in Figure 2. 

In reference to claims 10 and 19, Solfronk discloses that the operational parameter includes an output pressure (paragraph 56), and wherein the electronic processor is configured to compare a maximum output pressure during the operation of the hydraulic drive to a maximum pressure threshold associated with an operation of the hydraulic power tool in successfully processing a workpiece (paragraph 90) and generate, via an indicator (screen 36), an indication that the operation of the hydraulic drive was successful in processing the workpiece when the maximum output pressure exceeds the maximum pressure threshold (Figure 2 and paragraphs 66, 80, 96 and claim 148), but lacks, an indicator on the hydraulic power tool. However, Miyamoto et al. teach that it is old and well known in the art at the time the invention was made to provide an indicator (i.e. from 8 or 16) on a hydraulic power tool (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the power tool, of Solfronk, with the known technique of providing an indicator on a hydraulic power tool, as taught by Miyamoto et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more easily and quickly allows a user to view the measured values. 

In reference to claim 11, Solfronk discloses a power tool system (Figure 1) comprising: a hydraulic power tool including: a hydraulic drive (paragraph 38), a sensor (i.e. pressure sensor, paragraph 56) configured to detect an operational parameter (pressure) of the hydraulic drive during an operation by the hydraulic drive, and a first electronic processor (formed as the “means for data storage and/or further processing”, paragraph 24) configured to store a plurality of data points based on the operational parameter detected during the operation (paragraph 24), determine that the operation of the hydraulic power tool in processing a workpiece was successful based on the plurality of data points when the operational parameter exceeds a threshold (paragraph 90), and provide an indication (from screen 36) that the operation of the hydraulic power tool was successful in processing the workpiece based on the determination because a user can view the graphs (Figure 2), but lacks specifically disclosing that, the hydraulic drive includes a pump and a motor configured to drive the pump. However, Miyamoto et al. teach that it is old and well known in the art at the time the invention was made to provide a hydraulic drive with a pump (not labeled) and motor (14) that drive the pump (Figures 1-9 and paragraphs 5, 7 and 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the hydraulic drive, of Solfronk, with the known technique of providing a hydraulic drive that includes a pump and motor that drive the pump, as taught by Miyamoto et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a hydraulic drive that applies a desired pressure as required by the user for and which fast setting cycles with reproducible setting parameters can be carried out more efficiently. 

In reference to claim 12, Solfronk discloses the claimed limitations as previously discussed above and further discloses that the first electronic processor is configured to provide the indication (from screen 36), but lacks, providing the indication by lighting an indicator on the hydraulic power tool when the operational parameter exceeds the threshold. However, Miyamoto et al. teach that it is old and well known in the art at the time the invention was made to provide an indicator (i.e. from 8 or 16) on a hydraulic power tool (Figure 2), which includes an operational parameter exceeding a threshold because a user can judge whether the operation has been executed normally or not (see paragraph 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the power tool, of Solfronk, with the known technique of providing an indicator on a hydraulic power tool, as taught by Miyamoto et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more easily and quickly allows a user to view the measured values.

In reference to claim 13, Miyamoto et al. disclose the first electronic processor is configured to generate an alert (at 16) on the hydraulic power tool when the operational parameter does not exceed the threshold because a user can view the number of turned on LED lights (paragraph 57). 

In reference to claim 14, Solfronk discloses an external device (34), wherein the first electronic processor is configured to send, via a transceiver (at 8, which can be modified as infrared, ultrasound or radio, see paragraphs 32, 33, 38, 62 and 82) on the hydraulic power tool, the plurality of data points to the external device, the external device including: a display screen (36), a second electronic processor (paragraph 92) coupled to the display screen and configured to: receive the plurality of data points from the hydraulic power tool (paragraph 92), and control the display screen to display an expected data point (at 100 in Figure 2) for the operational parameter for the operation, and control the display screen to display the indication when the operational parameter exceeds the threshold, because a user can view one of maps (101-103) as exceeded a threshold (paragraph 90). 

In reference to claim 17, Solfronk discloses a power tool system (Figure 1) comprising: a hydraulic power tool including: a hydraulic drive (paragraph 38), a sensor (i.e. pressure sensor, Paragraph 56) configured to detect an operational parameter (pressure) of the hydraulic drive during an operation by the hydraulic drive, and a first electronic processor (formed as the “means for data storage and/or further processing”, paragraph 24) configured to store a plurality of data points based on the operational parameter detected during the operation (paragraph 24), and send, via a transceiver (at 8, which can be modified as infrared, ultrasound or radio, see paragraphs 32, 33, 38, 62 and 82) on the hydraulic power tool, the plurality of data points to an external device (34); and the external device including a display screen (36); a second electronic processor (i.e. the computer of 34, paragraph 92) coupled to the display screen and configured to: receive the plurality of data points from the hydraulic power tool (Figure 2), and control the display screen to display an expected data point (i.e. map 100) for the operational parameter for the operation, control the display screen to display an actual data (i.e. from 101-103) curve based on the plurality of data points, the actual data curve overlaid on the expected data point (because all graphs are shown in Figure 2), determine that the operation of the hydraulic drive was unsuccessful in processing the workpiece based on the actual data curve and the expected data point, provide an indication (from screen, 36) of whether the operation of the hydraulic drive was unsuccessful in processing the workpiece, because a can view the data in maps (101-103) and compare it with map (100), but lacks specifically disclosing that, the hydraulic drive includes a pump and a motor configured to drive the pump. However, Miyamoto et al. teach that it is old and well known in the art at the time the invention was made to provide a hydraulic drive with a pump (not labeled) and motor (14) that drive the pump (Figures 1-9 and paragraphs 5, 7 and 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the hydraulic drive, of Solfronk, with the known technique of providing a hydraulic drive that includes a pump and motor that drive the pump, as taught by Miyamoto et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a hydraulic drive that applies a desired pressure as required by the user for and which fast setting cycles with reproducible setting parameters can be carried out more efficiently.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 9 and 12 of U.S. Patent No. 10618151 in view of Miyamoto et al. (2003/0079513) and Solfronk (2005/0217097). 

In reference to claim 6, U.S. Patent No. 10618151 discloses a hydraulic power tool (see claims 1, 5 and 12) comprising a hydraulic drive (see claim 1), a sensor configured to detect an operational parameter of the hydraulic drive during an operation by the hydraulic drive (see claim 5), storing a plurality of data points based on the operational parameter detected during the operation (see claims 1, 5 and 12) and send, via a transceiver on the hydraulic power tool, the plurality of data points to an external device (see claims 1, 5 and 12), the external device including a display screen (see claims 1, 5 and 12); a second electronic processor coupled to the display screen and configured to: receive the plurality of data points from the hydraulic power tool (see claims 1, 5 and 12), and control the display screen to display an expected data point for the operational parameter for the operation (see claims 1, 5 and 12), and control the display screen to display an actual data curve based on the plurality of data points, the actual data curve overlaid on the expected data point (see claims 1, 5 and 12), generating a first difference value representative of a first difference between the actual data curve and the first expected data curve; generate a second difference value representative of a second difference between the actual data curve and a second expected data curve; determine whether the first difference value exceeds the second difference value; and identify a type of operation performed by the hydraulic drive based on the second expected data curve when the first difference value exceeds the second difference value (see claim 5), but lacks specifically disclosing that, the hydraulic drive includes a pump and a motor configured to drive the pump and that a first electronic processor is configured to store the plurality of data points based on the operational parameter detected during the operation. However, Miyamoto et al. teach that it is old and well known in the art at the time the invention was made to provide a hydraulic drive with a pump (not labeled) and motor (14) that drive the pump (Figures 1-9 and paragraphs 5, 7 and 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the hydraulic drive, of U.S. Patent No. 10618151, with the known technique of providing a hydraulic drive that includes a pump and motor that drive the pump, as taught by Miyamoto et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a hydraulic drive that applies a desired pressure as required by the user for and which fast setting cycles with reproducible setting parameters can be carried out more efficiently. In addition, Solfronk teaches that it is old and well known in the art at the time the invention was made to provide a first electronic processor (formed as the “means for data storage and/or further processing”, paragraph 24) that is configured to store a plurality of data points based on the operational parameter detected during operation (paragraph 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the storing mechanism, of U.S. Patent No. 10618151, with the known technique of providing the storing mechanism formed as an electronic processor, as taught by Solfronk, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that allows a user to more accurately monitor how many setting operations have been made, how many of these were faulty and what causes there were for faults thereby extending the useful life of the tool. 

In reference to claim 7, modified U.S. Patent No. 10618151 discloses determining whether the operation of the hydraulic drive was successful in processing the workpiece based on the actual data curve and the second expected data curve when the first difference value exceeds the second difference value; and determine whether the operation of the hydraulic drive was unsuccessful in processing the workpiece based on the actual data curve and the first expected data curve when the first difference value does not exceed the second difference value (see claim 8). 

in reference to claim 8, Miyamoto et al. also teach of generating an alert (at 16) on the hydraulic power tool when the operational parameter does not exceed the threshold because a user can view the number of turned on LED lights (paragraph 57).

In reference to claim 9, modified U.S. Patent No. 10618151 discloses that the operation of the hydraulic drive is unsuccessful in processing the workpiece when the first difference value and the second difference value exceed a predetermined threshold (see claims 1, 7, 9 and 12). 
Allowable Subject Matter
Claims 6-9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and when a proper Terminal Disclaimer has been submitted. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moffatt et al. (5727417) teaches that “When the motor current exceeds a predetermined threshold, as sensed by the microcontroller 152, (indicating that the crimp is complete) or when the run time exceeds a predetermined threshold, as timed by the microprocessor 156, (indicating a failure), the microcontroller 152 deenergizes the motor 48. If the crimp completes successfully, the microcontroller 156 automatically opens and closes the release valve 110 by operation of the retract motor 114 to retract the ram 24 a sufficient distance to allow the crimper head to be repositioned along the crimp connector.” see Column 9, Lines 1-13).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723